UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2012 (December 18, 2012) Cardtronics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33864 76-0681190 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3250 Briarpark, Suite 400, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832-308-4000) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 18, 2012, the Company posted an updated investor presentation on its website at www.cardtronics.com. Among other things, the updated investor presentation contains additional detail and analysis with regard to the Company’s interchange revenues. The updated investor presentation also includes additional information regarding certain of the Company’s transaction volume-driving initiatives. A copy of the investor presentation is attached hereto. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1 December 2012 Investor Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Cardtronics, Inc. Date:December 18, 2012 By:/s/ J. CHRIS BREWSTER Name:J. Chris Brewster Title:Chief Financial Officer
